Citation Nr: 1606194	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  09-24 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for Paget's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to January 1970, and periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) between August 1975 to August 2001, as part of the Tennessee Army National Guard, including an apparent period of active duty for training from July 24, to August 9, 1987.

This appeal to the Board of Veterans' Appeals (Board) arises from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board previously remanded the case in December 2010 and May 2014 for further development.  

In July 2010, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Additional treatment records have been associated with the claims file since the August 2014 Supplemental Statement of the Case.  These records continue to reveal that the Veteran has Paget's disease; however, they do not identify any etiology of this disability.  As such, these records present duplicative evidence and are not relevant to the determination of the issue of entitlement to service connection for Paget's disease.  Therefore, the Board finds it unnecessary to remand the issue for initial consideration of this evidence by the RO.  38 C.F.R. § 19.37 (2015).


FINDING OF FACT

Paget's disease was not incurred in or aggravated by service and has not been shown to be causally related to service.



CONCLUSION OF LAW

The criteria for service connection for Paget's disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Appropriate notice was provided in February 2008 prior to the rating decision on appeal. 

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran a physical examination, obtained a medical opinion as to the etiology of the disability, and afforded the Veteran the opportunity to give testimony before the Board.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Thus, the Board finds that all necessary development has been accomplished.

II.  Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection may also be established by chronicity or continuity of symptoms for disorders considered to be chronic under 38 C.F.R. § 3.309(a).  See 38 CFR 3.303(b). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran seeks entitlement to service connection for Paget's disease.  The Veteran argues that his Paget's disease developed during a period of active service or is due to a period of active service.

The Veteran testified at a hearing before the undersigned that he went to Ecuador while in the Reserves from July 1987 to August 1987.  He reported that while in Ecuador they were building dams.  Prior to the trip he did not have any knee, hip, or back problems.  When he returned from Ecaudor he had a lot of pain in his legs.  He reported that he sought treatment and was diagnosed with Paget's disease.

A private treatment note dated in July 1987, prior to the Veteran's service in Ecuador, indicated that the Veteran's diagnosis was a little unclear.  It was in regard to knee pain.  The provider cleared the Veteran to go to camp.

On return from Ecuador in August 1987 the Veteran was noted to be doing better.  He did satisfactorily with his military assignment.  He had no effusion or pain at that time.  He stated that his calf still had a tendency to swell but measurements showed less than one-eight of an inch difference between two calf measurements. 

Subsequently, the provider, in February 1988, reported that the Veteran was having recurrent pain in the left leg, but that the pain was different.  It was no just his knee but went from the hip all the way down the leg.  Thereafter, in February 1988, the provider indicated that a bone scan was consistent with Paget's disease.  

In a private treatment note dated in February 1997 it was noted that the provider identified Paget's disease in July 1987.

The Veteran was afforded a VA medical examination in June 2011.  The Veteran had left hip pain since 1987.  He stated he had insidious onset of left hip pain and could not really remember any exacerbating factors but was later diagnosed with Paget disease.  He underwent a left total hip to alleviate this pain in 2006 and stated that he initially had great pain relief.  However, he still had deep pain and he felt like it was right in his pelvis.  It was located in his hip and his lateral thigh.  The pain was 8 out of 10 in nature and worse when walking and standing.  He used a cane which helped him significantly.  He was able to walk 15 minutes or 1 to 2 blocks.  He described flare ups which were every day.  He stated that he had pain at rest and pain doing any activity.  He had had physical therapy and medications x-rays and magnetic resonance imaging (MRI) scans.  He stated that it affected his daily activities by limiting his ability to walk and stand.  He was not working so this did not affect his ability to do his job.  No opinion was rendered regarding the etiology of the Veteran's disability.

In January 2012 a VA medical opinion was obtained as an addendum to the June 2011 examination.  The examiner rendered the opinion that the condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that the Veteran stated during the original exam that his hip pain began insidiously over several years and that during the evaluation of his hip pain he was diagnosed with Paget's disease.  The examiner noted that at no point did his file reflect any trauma to the hip joint that would likely lead to predictable arthritis.  The examiner explained that Paget s disease is an acquired condition of unknown etiology which has been associated with several different genetic markers but has never definitively been linked to any one central cause.  There was a known strong association of arthritis with Paget's disease.

A lay statement from a fellow serviceman dated in May 2013 indicates that the Veteran did not have to do PT because he had a profile.  In another lay statement from a fellow serviceman dated in May 2013 it was noted that the Veteran had a profile.

In July 2014 a VA medical opinion was obtained.  After review of the claims file the examiner rendered the opinion that the claimed condition, which clearly and unmistakably existed prior to service, was no aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner noted that Paget's disease is a stand-alone entity without correlation to military service.  The complaints referenced cannot be definitively linked to Paget's disease and Paget's disease cannot be linked to service.  Military service would have no effect on Paget's disease as it is a metabolic abnormality and military could not be an aggravating factor.  The examiner concluded Paget's disease is in no way linked to military service and should not be considered as service connected, aggravated by service, or aggravating a non-service connected condition.

Entitlement to service connection for Paget's disease is not warranted.  The Veteran was not on active duty when he was diagnosed with Paget's disease.  The Veteran complained of knee problems in a July 1987 private treatment report prior to service in Ecuador.  After return from the assignment, the same private provider noted different pain and, ultimately, the Veteran was diagnosed in 1988.  However, the same provider indicated in a statement that the Veteran was seen in July 1987 for what was worked up as Paget's disease.  A VA medical examiner has rendered the opinion that the Veteran's Paget's disease is not related to his active service.  It was reported that the disease is a metabolic abnormality and the military could not have aggravated the condition.  The examiner found that the disease was in no way linked to military service and should not be considered as service connected, aggravated by service, or aggravating a non-service connected condition.

The Veteran's representative has argued that although hereditary factors seem to influence the development of Paget's disease, scientists believe that it is related to viral infection in the bone cells that can lay dormant for many years before problems appear.  The Veteran's representative cited to a website in making this assertion.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  In this regard, treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id.  (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition).  Here the statement by the Veteran's representative characterizing the cited treatise is not sufficiently specific.  It does not allege that the treatise discusses the specific facts of the case and only indicates that "scientists believe," without any indication of the degree of certainty.  Thus, the statement has limited probative value. 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as Paget's disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Here, although the Veteran was diagnosed within one year of a 17 day period of active duty for training, the Veteran's Paget's disease was not diagnosed within one year of the Veteran's qualifying service of 90 days during a period of war.  

As the preponderance of the evidence is against a finding that the Veteran's Paget's disease is due to or permanently aggravated by his active service, service connection is denied.


ORDER

Service connection for Paget's disease is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


